Mary T. Hoeltzel Vice President & Chief Accounting Officer CIGNA Corporation April 8, 2010 Routing TL14A 1601 Chestnut St Philadelphia, PA 19192 Telephone 215.761.1170 Facsimile 215.761.5613 VIA EDGAR and FACSIMILE Mary. hoeltzel@cigna.com Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 RE: CIGNA Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 25, 2010 File No. 001-08323 Dear Mr. Rosenberg: On behalf of CIGNA Corporation and in response to your letter to Ms. Hagan dated April 1, 2010, please be advised that we expect to provide you a response on or before May 6, 2010. This timeframe contemplates our normal review of the proposed response with members of the Audit Committee of our Board of Directors. If you would like to discuss this matter further, please do not hesitate to contact me at (215)761-1170 or by facsimile at (215)761-5613. Sincerely yours, Mary T. Hoeltzel Vice President and Chief Accounting Officer cc: Kei Nakada (via facsimile) Gus Rodriguez (via facsimile) Laura Crotty (via facsimile)
